Citation Nr: 1643879	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for partial paralysis of the right leg to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  

2.  Entitlement to service connection for herniated disc of the lumbar spine to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran had active duty service from January 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, denied service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The Veteran appealed this rating action to the Board. 

In February 2013, the Veteran and her daughter, K. C., testified before the undersigned Acting Veterans Law Judge at a videoconference hearing conducted via the above-cited RO.  

In August 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA). 38 C.F.R. § 20.901 (a) (2015) on the issues on appeal.  After the opinion was procured, the Veteran and her representative were provided a copy of the VHA opinion and provided a period of 60 days to respond.   In December 2013, the Veteran responded that she was submitting additional evidence and waiving the right to have her case remanded to the RO for review of the evidence she was submitting.  The Veteran instructed the Board to immediately proceed with the adjudication of the appeal.

In an August 2014 decision, the Board, in part, denied the claims of entitlement to service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court vacated the Board's August 2014 decision with respect to the above-cited issues and remanded these matters to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs.   (The JMR left undisturbed the Board's denial of an increased rating in excess of 10 percent for post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, and 40 percent therefrom). 

In November 2015, the Board remanded the Veteran's claims for development consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain so that she is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board remanded the Veteran's claims of entitlement to partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain to obtain additional medical opinions to determine the etiology of her claimed disabilities.  Following this development, the Board instructed that the Veteran's claims were to be readjudicated based upon the entirety of the evidence and that a supplemental statement of the case (SSOC) was to be issued.

The requested medical opinions were obtained in February 2016.  However, a SSOC was not issued with regard to the issues on appeal.  The Veteran's representative also requested a remand for the issuance of a SSOC in its September 2016 Informal Hearing Presentation.  Therefore, a remand is necessary in order to allow the AOJ to readjudicate the Veteran's claims of entitlement to service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims of entitlement to partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the May 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


